                       1 Ashley M. Brettingen (SBN 315703)
                         abrettingen@hinshawlaw.com
                       2 HINSHAW & CULBERTSON LLP
                         11601 Wilshire Blvd.
                       3 Suite 800
                         Los Angeles, CA 90025
                       4 Telephone: 310-909-8000
                         Facsimile: 310-909-8001
                       5
                       6 Attorneys for Defendants
                         TARGET CORPORATION and TD BANK, USA, N.A.
                       7
                       8                    UNITED STATES DISTRICT COURT
                       9                  CENTRAL DISTRICT OF CALIFORNIA
                     10
                     11 ELIDA MILLER,                        Case No. 8:19-cv-00166-JLS-KES

                     12          Plaintiff,                  (Honorable Josephine L. Staton)

                     13        vs.                           STIPULATED PROTECTIVE
                                                             ORDER
                     14 TARGET CORPORATION and TD            Discovery Document: Referred to
                        BANK, USA, N.A.,
                     15                                      Magistrate Judge Karen E. Scott
                                 Defendants.
                     16                                      Courtroom: 10A
                     17                                      Complaint Filed: 6/1/18
                     18                                      Discovery Cut-off: 12/20/2019
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
HINSHAW & CULBERTSON LLP
     11601 Wilshire Blvd.                                  1
          Suite 800
    Los Angeles, CA 90025                     STIPULATED PROTECTIVE ORDER
        310-909-8000                                                                   303893602v1 1017148
                       1          Plaintiff Elida Miller and Defendants Target Corporation and TD Bank USA,
                       2    N.A. hereby stipulate as follows:
                       3    1.    A. PURPOSES AND LIMITATIONS
                       4          Discovery in this action is likely to involve production of confidential,
                       5    proprietary, or private information for which special protection from public
                       6    disclosure and from use for any purpose other than prosecuting this litigation may
                       7    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                       8    enter the following Stipulated Protective Order. The parties acknowledge that this
                       9    Order does not confer blanket protections on all disclosures or responses to
                    10      discovery and that the protection it affords from public disclosure and use extends
                    11      only to the limited information or items that are entitled to confidential treatment
                    12      under the applicable legal principles. The parties further acknowledge, as set forth
                    13      in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
                    14      file confidential information under seal; Civil Local Rule 79-5 sets forth the
                    15      procedures that must be followed and the standards that will be applied when a party
                    16      seeks permission from the court to file material under seal.
                    17            B. GOOD CAUSE STATEMENT
                    18            This action is likely to involve confidential business, financial, proprietary
                    19      and/or personal information for which special protection from public disclosure and
                    20      from use for any purpose other than prosecution of this action is warranted. Such
                    21      confidential and proprietary materials and information consist of, among other
                    22      things, (1) confidential business information; (2) proprietary business methods or
                    23      practices; (3) personal information, including personal financial information about
                    24      customers or applicants, third parties, the parties, and/or an employee of any party to
                    25      this action; (4) personal information regarding customers’ or applicants’ individual
                    26      banking or lending relationships, including, information regarding such individuals’
                    27      loan or credit history; and (5) information otherwise generally unavailable to the
                    28      public, or which may be privileged or otherwise protected from disclosure under
                                                                   1
HINSHAW & CULBERTSON LLP
     11601 Wilshire Blvd.                       STIPULATED PROTECTIVE ORDER
          Suite 800                                                                                  303893602v1 1017148
    Los Angeles, CA 90025
        310-909-8000
                       1    state or federal statutes, court rules, case decisions, or common law. Accordingly, to
                       2    expedite the flow of information, to facilitate the prompt resolution of disputes over
                       3    confidentiality of discovery materials, to adequately protect information the parties
                       4    are entitled to keep confidential, to ensure that the parties are permitted reasonable
                       5    necessary uses of such material in preparation for and in the conduct of trial, to
                       6    address their handling at the end of the litigation, and serve the ends of justice, a
                       7    protective order for such information is justified in this matter. It is the intent of the
                       8    parties that information will not be designated as confidential for tactical reasons
                       9    and that nothing be so designated without a good faith belief that it has been
                    10      maintained in a confidential, non-public manner, and there is good cause why it
                    11      should not be part of the public record of this case.
                    12      2.     DEFINITIONS
                    13             2.1    Action: Elida Miller v. Target Corporation and TD Bank USA, N.A.,
                    14      Case No. 8:19-cv-00166-JLS-KES.
                    15             2.2    Challenging Party: a Party or Non-Party that challenges the designation
                    16      of information or items under this Order.
                    17             2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                    18      how it is generated, stored or maintained) or tangible things that qualify for
                    19      protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                    20      the Good Cause Statement.
                    21             2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
                    22      their support staff).
                    23             2.5    Designating Party: a Party or Non-Party that designates information or
                    24      items that it produces in disclosures or in responses to discovery as
                    25      “CONFIDENTIAL.”
                    26             2.6    Disclosure or Discovery Material: all items or information, regardless
                    27      of the medium or manner in which it is generated, stored, or maintained (including,
                    28
                                                                 2
HINSHAW & CULBERTSON LLP
     11601 Wilshire Blvd.                           STIPULATED PROTECTIVE ORDER
          Suite 800                                                                                    303893602v1 1017148
    Los Angeles, CA 90025
        310-909-8000
                       1    among other things, testimony, transcripts, and tangible things), that are produced or
                       2    generated in disclosures or responses to discovery in this matter.
                       3          2.7    Expert: a person with specialized knowledge or experience in a matter
                       4    pertinent to the litigation who has been retained by a Party or its counsel to serve as
                       5    an expert witness or as a consultant in this Action.
                       6          2.8    House Counsel: attorneys who are employees of a party to this Action.
                       7    House Counsel does not include Outside Counsel of Record or any other outside
                       8    counsel.
                       9          2.9    Non-Party: any natural person, partnership, corporation, association or
                    10      other legal entity not named as a Party to this action.
                    11            2.10 Outside Counsel of Record: attorneys who are not employees of a party
                    12      to this Action but are retained to represent or advise a party to this Action and have
                    13      appeared in this Action on behalf of that party or are affiliated with a law firm which
                    14      has appeared on behalf of that party, and includes support staff.
                    15            2.11 Party: any party to this Action, including all of its officers, directors,
                    16      employees, consultants, retained experts, and Outside Counsel of Record (and their
                    17      support staffs).
                    18            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                    19      Discovery Material in this Action.
                    20            2.13 Professional Vendors: persons or entities that provide litigation support
                    21      services (e.g., photocopying, videotaping, translating, preparing exhibits or
                    22      demonstrations, and organizing, storing, or retrieving data in any form or medium)
                    23      and their employees and subcontractors.
                    24            2.14 Protected Material: any Disclosure or Discovery Material that is
                    25      designated as “CONFIDENTIAL.”
                    26            2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                    27      from a Producing Party.
                    28
                                                                3
HINSHAW & CULBERTSON LLP
     11601 Wilshire Blvd.                          STIPULATED PROTECTIVE ORDER
          Suite 800                                                                                  303893602v1 1017148
    Los Angeles, CA 90025
        310-909-8000
                       1    3.    SCOPE
                       2          The protections conferred by this Stipulation and Order cover not only
                       3    Protected Material (as defined above), but also (1) any information copied or
                       4    extracted from Protected Material; (2) all copies, excerpts, summaries, or
                       5    compilations of Protected Material; and (3) any testimony, conversations, or
                       6    presentations by Parties or their Counsel that might reveal Protected Material.
                       7          Any use of Protected Material at trial shall be governed by the orders of the
                       8    trial judge. This Order does not govern the use of Protected Material at trial.
                       9    4.    DURATION
                    10            Even after final disposition of this litigation, the confidentiality obligations
                    11      imposed by this Order shall remain in effect until a Designating Party agrees
                    12      otherwise in writing or a court order otherwise directs. Final disposition shall be
                    13      deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                    14      or without prejudice; and (2) final judgment herein after the completion and
                    15      exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                    16      including the time limits for filing any motions or applications for extension of time
                    17      pursuant to applicable law.
                    18      5.    DESIGNATING PROTECTED MATERIAL
                    19            5.1    Exercise of Restraint and Care in Designating Material for Protection.
                    20      Each Party or Non-Party that designates information or items for protection under
                    21      this Order must take care to limit any such designation to specific material that
                    22      qualifies under the appropriate standards. The Designating Party must designate for
                    23      protection only those parts of material, documents, items, or oral or written
                    24      communications that qualify so that other portions of the material, documents, items
                    25      or communications for which protection is not warranted are not swept unjustifiably
                    26      within the ambit of this Order.
                    27            Mass, indiscriminate, or routinized designations are prohibited. If it comes to
                    28      a Designating Party’s attention that information or items that it designated for
                                                                    4
HINSHAW & CULBERTSON LLP
     11601 Wilshire Blvd.                        STIPULATED PROTECTIVE ORDER
          Suite 800                                                                                  303893602v1 1017148
    Los Angeles, CA 90025
        310-909-8000
                       1    protection do not qualify for protection, that Designating Party must promptly notify
                       2    all other Parties that it is withdrawing the inapplicable designation.
                       3          5.2    Manner and Timing of Designations. Except as otherwise provided in
                       4    this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
                       5    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                       6    under this Order must be clearly so designated before the material is disclosed or
                       7    produced.
                       8          Designation in conformity with this Order requires:
                       9                 (a)    for information in documentary form (e.g., paper or electronic
                    10      documents, but excluding transcripts of depositions or other pretrial or trial
                    11      proceedings), that the Producing Party affix at a minimum, the legend
                    12      “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                    13      contains protected material. If only a portion or portions of the material on a page
                    14      qualifies for protection, the Producing Party also must clearly identify the protected
                    15      portion(s) (e.g., by making appropriate markings in the margins).
                    16            A Party or Non-Party that makes original documents available for inspection
                    17      need not designate them for protection until after the inspecting Party has indicated
                    18      which documents it would like copied and produced. During the inspection and
                    19      before the designation, all of the material made available for inspection shall be
                    20      deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                    21      documents it wants copied and produced, the Producing Party must determine which
                    22      documents, or portions thereof, qualify for protection under this Order.           Then,
                    23      before producing the specified documents, the Producing Party must affix the
                    24      “CONFIDENTIAL” legend to each page that contains Protected Material. If only a
                    25      portion or portions of the material on a page qualifies for protection, the Producing
                    26      Party also must clearly identify the protected portion(s) (e.g., by making appropriate
                    27      markings in the margins).
                    28
                                                                5
HINSHAW & CULBERTSON LLP
     11601 Wilshire Blvd.                          STIPULATED PROTECTIVE ORDER
          Suite 800                                                                                  303893602v1 1017148
    Los Angeles, CA 90025
        310-909-8000
                       1                 (b)    for testimony given in depositions that the Designating Party
                       2    identify the Disclosure or Discovery Material on the record, before the close of the
                       3    deposition all protected testimony.
                       4                 (c)    for information produced in some form other than documentary
                       5    and for any other tangible items, that the Producing Party affix in a prominent place
                       6    on the exterior of the container or containers in which the information is stored the
                       7    legend “CONFIDENTIAL.” If only a portion or portions of the information
                       8    warrants protection, the Producing Party, to the extent practicable, shall identify the
                       9    protected portion(s).
                    10            5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                    11      failure to designate qualified information or items does not, standing alone, waive
                    12      the Designating Party’s right to secure protection under this Order for such material.
                    13      Upon timely correction of a designation, the Receiving Party must make reasonable
                    14      efforts to assure that the material is treated in accordance with the provisions of this
                    15      Order.
                    16      6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                    17            6.1    Timing of Challenges.       Any Party or Non-Party may challenge a
                    18      designation of confidentiality at any time that is consistent with the Court’s
                    19      Scheduling Order.
                    20            6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                    21      resolution under Local Rule 37.1, et seq.
                    22            6.3    The burden of persuasion in any such challenge proceeding shall be on
                    23      the Designating Party and must be submitted to the Court within 10 days of the
                    24      parties’ meet and confer. Frivolous challenges, and those made for an improper
                    25      purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                    26      parties) may expose the Challenging Party to sanctions. Unless the Designating
                    27      Party has waived or withdrawn the confidentiality designation, all parties shall
                    28      continue to afford the material in question the level of protection to which it is
                                                                    6
HINSHAW & CULBERTSON LLP
     11601 Wilshire Blvd.                        STIPULATED PROTECTIVE ORDER
          Suite 800                                                                                   303893602v1 1017148
    Los Angeles, CA 90025
        310-909-8000
                       1    entitled under the Producing Party’s designation until the Court rules on the
                       2    challenge.
                       3    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                       4          7.1    Basic Principles. A Receiving Party may use Protected Material that is
                       5    disclosed or produced by another Party or by a Non-Party in connection with this
                       6    Action only for prosecuting, defending, or attempting to settle this Action. Such
                       7    Protected Material may be disclosed only to the categories of persons and under the
                       8    conditions described in this Order.        When the Action has been terminated, a
                       9    Receiving Party must comply with the provisions of Section 13 below (FINAL
                    10      DISPOSITION).
                    11            Protected Material must be stored and maintained by a Receiving Party at a
                    12      location and in a secure manner that ensures that access is limited to the persons
                    13      authorized under this Order.
                    14            7.2    Disclosure of “CONFIDENTIAL” Information or Items.                        Unless
                    15      otherwise ordered by the court or permitted in writing by the Designating Party, a
                    16      Receiving    Party     may     disclose    any      information   or   item      designated
                    17      “CONFIDENTIAL” only to:
                    18                   (a)     the Receiving Party’s Outside Counsel of Record in this Action,
                    19      as well as employees of said Outside Counsel of Record to whom it is reasonably
                    20      necessary to disclose the information for this Action;
                    21                   (b)     the officers, directors, and employees (including House Counsel)
                    22      of the Receiving Party to whom disclosure is reasonably necessary for this Action;
                    23                   (c)     Experts (as defined in this Order) of the Receiving Party to
                    24      whom disclosure is reasonably necessary for this Action and who have signed the
                    25      “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                    26                   (d)     the court and its personnel;
                    27                   (e)     court reporters and their staff;
                    28
                                                                 7
HINSHAW & CULBERTSON LLP
     11601 Wilshire Blvd.                           STIPULATED PROTECTIVE ORDER
          Suite 800                                                                                       303893602v1 1017148
    Los Angeles, CA 90025
        310-909-8000
                       1                   (f)   professional jury or trial consultants, mock jurors, and
                       2    Professional Vendors to whom disclosure is reasonably necessary for this Action
                       3    and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
                       4    A);
                       5                   (g)   the author or recipient of a document containing the information
                       6    or a custodian or other person who otherwise possessed or knew the information;
                       7                   (h)   during their depositions, witnesses, and attorneys for witnesses,
                       8    in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                       9    party requests that the witness sign the form attached as Exhibit A hereto; and (2)
                    10      they will not be permitted to keep any confidential information unless they sign the
                    11      “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                    12      agreed by the Designating Party or ordered by the court. Pages of transcribed
                    13      deposition testimony or exhibits to depositions that reveal Protected Material may
                    14      be separately bound by the court reporter and may not be disclosed to anyone except
                    15      as permitted under this Stipulated Protective Order; and
                    16                     (i)   any mediator or settlement officer, and their supporting
                    17      personnel, mutually agreed upon by any of the parties engaged in settlement
                    18      discussions.
                    19      8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                    20            IN OTHER LITIGATION
                    21            If a Party is served with a subpoena or a court order issued in other litigation
                    22      that compels disclosure of any information or items designated in this Action as
                    23      “CONFIDENTIAL,” that Party must:
                    24                     (a)   promptly notify in writing the Designating Party. Such
                    25      notification shall include a copy of the subpoena or court order;
                    26                     (b)   promptly notify in writing the party who caused the subpoena or
                    27      order to issue in the other litigation that some or all of the material covered by the
                    28
                                                                 8
HINSHAW & CULBERTSON LLP
     11601 Wilshire Blvd.                           STIPULATED PROTECTIVE ORDER
          Suite 800                                                                                 303893602v1 1017148
    Los Angeles, CA 90025
        310-909-8000
                       1    subpoena or order is subject to this Protective Order. Such notification shall include
                       2    a copy of this Stipulated Protective Order; and
                       3                  (c)   cooperate with respect to all reasonable procedures sought to be
                       4    pursued by the Designating Party whose Protected Material may be affected.
                       5          If the Designating Party timely seeks a protective order, the Party served with
                       6    the subpoena or court order shall not produce any information designated in this
                       7    action as “CONFIDENTIAL” before a determination by the court from which the
                       8    subpoena or order issued, unless the Party has obtained the Designating Party’s
                       9    permission.
                    10      9.    A    NON-PARTY’S          PROTECTED         MATERIAL       SOUGHT        TO       BE
                    11            PRODUCED IN THIS LITIGATION
                    12                    (a)   The terms of this Order are applicable to information produced
                    13      by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
                    14      information produced by Non-Parties in connection with this litigation is protected
                    15      by the remedies and relief provided by this Order. Nothing in these provisions
                    16      should be construed as prohibiting a Non-Party from seeking additional protections.
                    17                    (b)   In the event that a Party is required, by a valid discovery request,
                    18      to produce a Non-Party’s confidential information in its possession, and the Party is
                    19      subject to an agreement with the Non-Party not to produce the Non-Party’s
                    20      confidential information, then the Party shall:
                    21                          (1)     promptly notify in writing the Requesting Party and the
                    22      Non-Party that some or all of the information requested is subject to a
                    23      confidentiality agreement with a Non-Party;
                    24                          (2)     promptly provide the Non-Party with a copy of the
                    25      Stipulated Protective Order in this Action, the relevant discovery request(s), and a
                    26      reasonably specific description of the information requested; and
                    27                          (3)     make the information requested available for inspection by
                    28      the Non-Party, if requested.
                                                                   9
HINSHAW & CULBERTSON LLP
     11601 Wilshire Blvd.                             STIPULATED PROTECTIVE ORDER
          Suite 800                                                                                   303893602v1 1017148
    Los Angeles, CA 90025
        310-909-8000
                       1                 (c)   If the Non-Party fails to seek a protective order from this court
                       2    within 14 days of receiving the notice and accompanying information, the Receiving
                       3    Party may produce the Non-Party’s confidential information responsive to the
                       4    discovery request. If the Non-Party timely seeks a protective order, the Receiving
                       5    Party shall not produce any information in its possession or control that is subject to
                       6    the confidentiality agreement with the Non-Party before a determination by the
                       7    court. Absent a court order to the contrary, the Non-Party shall bear the burden and
                       8    expense of seeking protection in this court of its Protected Material.
                       9    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                    10            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                    11      Protected Material to any person or in any circumstance not authorized under this
                    12      Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                    13      writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                    14      to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                    15      persons to whom unauthorized disclosures were made of all the terms of this Order,
                    16      and (d) request such person or persons to execute the “Acknowledgment and
                    17      Agreement to Be Bound” that is attached hereto as Exhibit A.
                    18      11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                    19            PROTECTED MATERIAL
                    20            When a Producing Party gives notice to Receiving Parties that certain
                    21      inadvertently produced material is subject to a claim of privilege or other protection,
                    22      the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                    23      Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                    24      may be established in an e-discovery order that provides for production without
                    25      prior privilege review. Pursuant to Federal Rules of Evidence 502(d) and (e),
                    26      insofar as the parties reach an agreement on the effect of disclosure of a
                    27      communication or information covered by the attorney-client privilege or work
                    28
                                                                10
HINSHAW & CULBERTSON LLP
     11601 Wilshire Blvd.                          STIPULATED PROTECTIVE ORDER
          Suite 800                                                                                  303893602v1 1017148
    Los Angeles, CA 90025
        310-909-8000
                       1    product protection, the parties may incorporate their agreement in the stipulated
                       2    protective order submitted to the court.
                       3    12.   MISCELLANEOUS
                       4          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                       5    person to seek its modification by the Court in the future.
                       6          12.2 Right to Assert Other Objections. By stipulating to the entry of this
                       7    Protective Order no Party waives any right it otherwise would have to object to
                       8    disclosing or producing any information or item on any ground not addressed in this
                       9    Stipulated Protective Order. Similarly, no Party waives any right to object on any
                    10      ground to use in evidence of any of the material covered by this Protective Order.
                    11            12.3 Filing Protected Material. A Party that seeks to file under seal any
                    12      Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                    13      only be filed under seal pursuant to a court order authorizing the sealing of the
                    14      specific Protected Material at issue. If a Party's request to file Protected Material
                    15      under seal is denied by the court, then the Receiving Party may file the information
                    16      in the public record unless otherwise instructed by the court.
                    17      13.   FINAL DISPOSITION
                    18            Within 60 days of the final disposition of this Action, as defined in Section 4,
                    19      each Receiving Party must return all Protected Material to the Producing Party or
                    20      destroy such material. As used in this subdivision, “all Protected Material” includes
                    21      all copies, abstracts, compilations, summaries, and any other format reproducing or
                    22      capturing any of the Protected Material. Whether the Protected Material is returned
                    23      or destroyed, the Receiving Party must submit a written certification to the
                    24      Producing Party (and, if not the same person or entity, to the Designating Party) by
                    25      the 60 day deadline that (1) identifies (by category, where appropriate) all the
                    26      Protected Material that was returned or destroyed and (2) affirms that the Receiving
                    27      Party has not retained any copies, abstracts, compilations, summaries or any other
                    28      format reproducing or capturing any of the Protected Material.
                                                                     11
HINSHAW & CULBERTSON LLP
     11601 Wilshire Blvd.                        STIPULATED PROTECTIVE ORDER
          Suite 800                                                                                  303893602v1 1017148
    Los Angeles, CA 90025
        310-909-8000
                       1    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                       2
                       3    DATED: June 17, 2019                              Hinshaw & Culbertson LLP
                       4
                                                                         By: /s/ Ashley M. Brettingen
                       5                                                     Ashley M. Brettingen
                                                                             Attorneys for Defendant
                       6                                                     TARGET CORPORATION and
                                                                             TD BANK USA, N.A.
                       7
                       8
                            DATED: June 17, 2019                               Price Law Group, APC
                       9
                                                                          By: /s/ Youssef H. Hammoud
                    10                                                        Youssef H. Hammoud
                                                                              Attorneys for Plaintiff
                    11                                                        ELIDA MILLER
                    12
                            Filer’s Attestation: Pursuant to Local Rule 5-4.3.4(a)(2)(i) regarding signatures, Ashley M.
                    13      Brettingen hereby attests that concurrence in the filing of this document and its content has been
                            obtained by all signatories listed on June 17, 2019.
                    14
                    15
                            FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                    16
                    17
                            Dated: June 18, 2019
                    18
                    19
                    20      Honorable Karen E. Scott
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
                                                                  12
HINSHAW & CULBERTSON LLP
     11601 Wilshire Blvd.                            STIPULATED PROTECTIVE ORDER
          Suite 800                                                                                           303893602v1 1017148
    Los Angeles, CA 90025
        310-909-8000
                       1                                          EXHIBIT A
                       2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                       3            I, _____________________________ [print or type full name], of
                       4    _________________ [print or type full address], declare under penalty of perjury
                       5    that I have read in its entirety and understand the Stipulated Protective Order that
                       6    was issued by the United States District Court for the Central District of California
                       7    on [date] in the case of Elida Miller v. Target Corporation and TD Bank USA, N.A.,
                       8    Case No. 8:19-cv-00166-JLS-KES. I agree to comply with and to be bound by all
                       9    the terms of this Stipulated Protective Order and I understand and acknowledge that
                    10      failure to so comply could expose me to sanctions and punishment in the nature of
                    11      contempt. I solemnly promise that I will not disclose in any manner any information
                    12      or item that is subject to this Stipulated Protective Order to any person or entity
                    13      except in strict compliance with the provisions of this Order.
                    14              I further agree to submit to the jurisdiction of the United States District Court
                    15      for the Central District of California for the purpose of enforcing the terms of this
                    16      Stipulated Protective Order, even if such enforcement proceedings occur after
                    17      termination of this action. I hereby appoint __________________________ [print or
                    18      type full name] of _______________________________________ [print or type
                    19      full address and telephone number] as my California agent for service of process in
                    20      connection with this action or any proceedings related to enforcement of this
                    21      Stipulated Protective Order.
                    22      Date:
                    23      City and State where sworn and signed:
                    24
                    25      Printed Name:
                    26
                    27      Signature:
                    28
                                                                 13
HINSHAW & CULBERTSON LLP
     11601 Wilshire Blvd.                           STIPULATED PROTECTIVE ORDER
          Suite 800                                                                                    303893602v1 1017148
    Los Angeles, CA 90025
        310-909-8000
